DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shoulder of claim 8 and the pinion of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorentz (US 3,354,990 A).
Regarding claim 1, Lorentz discloses anti-recoil assembly (6: impact absorber, Fig. 2) comprising: 
a housing (14: fixed tube, Fig. 2) defining a cavity (42: bore portion, Fig. 2), the housing comprising a first end portion and a second end portion (col. 4, line 1); 
a shaft (16: coaxial push rod and punch, Fig. 2) at least partially disposed within the cavity (Fig. 2), the shaft configured to move within the cavity in a first direction from the first end portion to the second end portion (Examiner notes the push rod and punch of Fig. 2 are capable of claimed movement); and 
an energy attenuator (die element 21 and wall element 22, Fig. 2) disposed within the cavity at the second end portion (Fig. 2), (col. 4, line 42: by means of a clamping ring 37 threaded into the lower end portion of the cylindrical tube 14, the die element, and the wall element overlying it, are clamped against a seat 38 defined by a downwardly facing circumferential shoulder formed on said tube just above its bottom, and the die element and wall element are thereby secured in fixed relation to the tube 14);
 wherein in response to movement of the shaft in the first direction, the energy attenuator is configured to inhibit the shaft from recoiling in a second direction opposite the first direction (col. 5, line 9: After impact, friction between the sheared wall element and the punch restrains the punch against relative upward movement. It has been found that this friction is sufficiently great to withstand an upward mass load… from the ejection seat and its occupant, which is substantially larger than any upward force that can be expected after an impact that actuates the impact absorber.).  

Regarding claim 2, Lorentz discloses the anti-recoil assembly of claim 1, wherein in response to the movement of the shaft in the first direction, at least an end section (end of frustoconical midsection 23, Fig. 2) of the shaft is configured to penetrate the energy attenuator to inhibit the shaft from recoiling in the second direction (Fig. 2), (col. 5, line 9).
  
Regarding claim 3, Lorentz discloses the anti-recoil assembly of claim 2, wherein the end section comprises a barbed fitting (Fig. 3), (Examiner notes the punch has a barbed cross section, See Fig. 3) configured to enable the barbed fitting to penetrate the energy attenuator in the first direction and to inhibit extraction of the barbed fitting from the energy attenuator in the second direction (col. 5, line 9).

Regarding claim 4, Lorentz discloses the anti-recoil assembly of claim 2, wherein the end section comprises protrusion (24: cylindrical bottom portion, Fig. 2).
  
Regarding claim 5, Lorentz discloses the anti-recoil assembly of claim 4, wherein the end section has a smaller cross-sectional dimension than a body of the shaft (Examiner notes that the frustoconical shape of the punch results in the cross-sectional dimension of end section 24 being smaller than the cross-sectional dimension of the cylindrical top portion 25).  

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gluhareff et al. (US 3,487,445 A), hereinafter, Gluhareff.
Regarding claim 15, Gluhareff discloses an ejection seat stability system configured to control seat pitch during an ejection event, the ejection seat stability system (col. 5, line 42: If the seat starts to rotate either clockwise or counterclockwise from its initial ejected position, the gyroscope rotates rocket 22 through the servo valve 52 and power drive piston rod 54 to provide a thrust which will counteract the seat rotational or pitch movement. In this manner the seat and pilot are maintained in their correct alignment for continuing the safe ejection procedure) comprising: 
a stabilizing gyro (64, Fig. 5) configured to be mounted to an ejection seat, the stabilizing gyro comprising a pinion (80: teeth, Fig. 5);
 a shaft comprising gear teeth (76: rod, Fig. 5) configured to engage the pinion of the stabilizing gyro (Fig, 5);
 a housing defining a cavity (88: housing, Fig. 3 and 5), (Examiner notes the housing defines a cavity), the housing comprising a first end portion (see left side of 88, Fig. 3) and a second end portion (see right side of 88, Fig. 3), wherein the shaft is disposed at least partially disposed within the cavity (Fig. 5);
 an actuator (84: actuating piston, Fig. 5) configured to translate the shaft in a first direction, as defined from the first end portion to the second end portion, within the cavity of the housing to drive rotation of the pinion of the stabilizing gyro; and 
an energy attenuator (100: shock absorbing means and a suitable detent (not shown), Fig. 3) disposed within the cavity at the second end portion (Fig. 3); 
wherein in response to movement of the shaft in the first direction, the energy attenuator is configured to inhibit the shaft from recoiling in a second direction opposite the first direction (col. 4, line 8: A shock absorbing means 100 is provided at the back end of housing 88 to serve as a stop after the head has cleared port 102. Once rod 76 is fully extended, a suitable detent, not shown, prevents backward movement of rod 76 which would interfere with the rotating wheel 64.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claim 16, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gluhareff as applied to claim 15 above, and further in view of Lorentz. Gluhareff discloses the ejection seat stability system of claim 15, but does not appear to specifically disclose wherein in response to the movement of the shaft in the first direction, at least an end section of the shaft is configured to penetrate the energy attenuator to inhibit the shaft from recoiling in the second direction.  
However Lorentz teaches an ejection seat stability system, wherein in response to the movement of a shaft (16, Fig. 2) in a first direction (Fig. 2), at least an end section (end of frustoconical midsection 23, Fig. 2) of the shaft is configured to penetrate an energy attenuator (21 and 22) to inhibit the shaft from recoiling in a second direction (Fig. 2), (col. 5, line 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shaft disclosed by Gluhareff with the end section of the shaft as taught by Lorentz, in order to penetrate the energy attenuator to inhibit the shaft from recoiling in a second direction. The benefit being stabilizing the ejection seat.

Regarding claim 20, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gluhareff and Lorentz.  Gluhareff discloses an ejection seat stability system configured to control seat pitch during an ejection event, the ejection seat stability system (col. 5, line 42: If the seat starts to rotate either clockwise or counterclockwise from its initial ejected position, the gyroscope rotates rocket 22 through the servo valve 52 and power drive piston rod 54 to provide a thrust which will counteract the seat rotational or pitch movement. In this manner the seat and pilot are maintained in their correct alignment for continuing the safe ejection procedure) comprising: 
a stabilizing gyro (64, Fig. 5) configured to be mounted to an ejection seat, the stabilizing gyro comprising a pinion (80: teeth, Fig. 5);
 a shaft comprising gear teeth (76: rod, Fig. 5) configured to engage the pinion of the stabilizing gyro (Fig, 5);
 a housing defining a cavity (88: housing, Fig. 3 and 5), (Examiner notes the housing defines a cavity), the housing comprising a first end portion (see left side of 88, Fig. 3) and a second end portion (see right side of 88, Fig. 3), wherein the shaft is disposed at least partially disposed within the cavity (Fig. 5);
 an actuator (84: actuating piston, Fig. 5) configured to translate the shaft in a first direction, as defined from the first end portion to the second end portion, within the cavity of the housing to drive rotation of the pinion of the stabilizing gyro; and 
an energy attenuator (100: shock absorbing means and a suitable detent (not shown), Fig. 3) disposed within the cavity at the second end portion (Fig. 3); 
Gluhareff does not appear to specifically disclose wherein in response to movement of the shaft in the first direction, at least an end section of the shaft is configured to penetrate the energy attenuator to inhibit the shaft from recoiling in a second direction opposite the first direction.
However Lorentz teaches an ejection seat stability system, wherein in response to the movement of a shaft (16, Fig. 2) in a first direction (Fig. 2), at least an end section (end of frustoconical midsection 23, Fig. 2) of the shaft is configured to penetrate an energy attenuator (21 and 22) to inhibit the shaft from recoiling in a second direction (Fig. 2), (col. 5, line 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shaft disclosed by Gluhareff with the end section of the shaft as taught by Lorentz, in order to penetrate the energy attenuator to inhibit the shaft from recoiling in a second direction. The benefit being stabilizing the ejection seat.

Allowable Subject Matter
Claims 6 -14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carroccia et al. (US 2019/0195310 A1) teaches a force damper with first and second resilient members that partially undergo deformation when the force is arrested. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./             Examiner, Art Unit 3642                                                                                                                                                                                           

/BRADY W FRAZIER/             Primary Examiner, Art Unit 3647